All concurred, except Houghton, J., dissenting on the ground that the order of reference having been made upon stipulation of the parties without intervention of the court, in pursuance of section 1011 of the Code of Civil Procedure, it could have been only to
o *916hear and determine; and Betts, J., dissenting and voting for affirmance of the judgment, with costs, and that the order construing the order of reference be affirmed, without costs, and the appeal from the ex parte order be dismissed, without costs.